Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Roytmann et al. (US 2017/0116281) teaches “or queries accessing dynamic sparse members, the system can use an aggregate storage engine to satisfy the request. For queries that cannot be processed by the aggregate storage engine, the system can employ a block storage engine to satisfy the request, including for example bringing the data into an aggregate storage temporary tablespace” ([0049]); “it first determines, from an examination of the input query, which particular data or other information needs to be retrieved, i.e., a metadata. The system can then define 246 for that input query, an initial calculation unit 250, which encapsulates an aggregation/calculation process that will retrieve a set of data from the storage container(s). ([0061]); and “the system supports bottom-up aggregation in a multidimensional database (e.g., Essbase) computing environment. A dynamic flow, coupled with a data retrieval layer or data fetching component (which in some environments can incorporate a kernel-based odometer retriever, or odometer that manages pointers to data blocks, contains control information, or otherwise acts as an array of arrays of pointers to stored members) enables bottom-up aggregation of cube data which, for example with pure aggregating queries, provides considerable run time improvement” ([0085]).

Jason Steven Hasner (US 2013/0339291) teaches “using the identified characteristics to create a data cube definition with the application; publishing, with the application, the data cube definition and other information about the group of data to an online analytical processing (OLAP) engine that is separate from the application; receiving, at the application and from the OLAP engine, data that represents a data cube for the group of data; generating, from the data received from the OLAP engine, a simplified flat-file model of the group of data; and providing the simplified flat-file model in a form that can be reviewed and directly manipulated by the user.” ([0007]).

Lo et al. (2010/0198777) teaches “there is provided a method for building a sequence cuboid (S-cuboid) for a database query of an event database” ([0034]); “aggregating the results of the database query according to a selected aggregation function” ([0040]); “here is provided a sequence online analytical processing (S-OLAP) system for analysing an event database storing events” ([0042]); “an S-OLAP engine to compute an S-cuboid for a query on the event database” ([0043]); and “a sequence query engine to form part of the S-cuboid by performing the steps of: selection, clustering, sequence formation and sequence grouping” ([0044]).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-10 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising “pre-obtaining cube data under a preset dimensional combination in the pre-computing system; determining a degree of aggregation of the cube data selected as expected under the preset dimensional combination after a query request is received; executing query processing on the query request in a first distributed query engine when the degree of aggregation of the cube data under the preset dimensional combination is high; and switching to a second distributed query engine to execute query processing on the query request when the degree of aggregation of the cube data under the preset dimensional combination is low.”

The reasons for allowance of claim 6 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus, comprising “a pre-storage module, configured to pre-obtain cube data under a preset dimensional combination in the pre-computing system; a determination module, configured to determine a degree of aggregation of the cube data selected as expected under the preset dimensional combination after a query request is received; a first execution module, configured to execute query processing on the query request in a first distributed query engine when the degree of aggregation of the cube data under the preset dimensional combination is high; and a second execution module, configured to switch to a second distributed query engine to execute query processing on the query request when the degree of aggregation of the cube data under the preset dimensional combination is low.

Dependent claims 2-5 and 7-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        May 9, 2022